Citation Nr: 1520989	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Aniela K. Szymanski, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant, had active service from November 1973 to February 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from June 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The June 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD).  The June 2012 rating decision denied a TDIU.  

In January 2014, the Board, in pertinent part, remanded the issue of entitlement to a TDIU for additional development.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran submitted a written statement (dated in October 2014) from his former spouse, which has not been considered by the AOJ in the first instance.  The representative contends that this additional evidence reflects that the Veteran's service-connected PTSD, coupled with the rest of his service-connected disabilities, is so severe that he is unable to continue employment.  See November 2014 written statements.  The representative specifically requested that the claim be remanded to the AOJ for consideration of this evidence in the first instance.  See 38 C.F.R.	 § 20.1304(c) (2014).  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.    



Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of entitlement to a TDIU in light of all pertinent evidence (to particularly include evidence submitted after the most recent August 2014 supplemental statement of the case).  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




